DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korth et al. (US 5,196,011).
Regarding claim 1, Korth et al. teaches an electrode unit for a medical resectoscope for the electrosurgical resection of tissue in a fluid-filled cavity in a patient (column 1, lines 40-42), having an elongated rod-shaped electrode shaft (shaft: element 1) which on its distal end has an electrode support (loop support: element 4) and a cutting electrode that is fastened to the electrode support and to which an alternating current can be applied (cutting loop: element 5), wherein a spatula element  that is designed for supporting tissue and that extends distally beyond the cutting electrode  is 
Regarding claim 3, Korth et al. teaches all of the elements of the claimed invention as stated above. Korth et al. teaches wherein the spatula element is formed from a rod that is bent in a looped shape, and whose free ends are fixedly connected to the electrode support (column 3, lines 31-34).
Regarding claim 4, Korth et al. teaches all of the elements of the claimed invention as stated above. Korth et al. further teaches wherein the support flanks extend distally to the cutting electrode in a shared plane (figure 1 shows the support flanks of the spatula extending distally past the electrode before the indentation).
Regarding claim 5, Korth et al. teaches all of the elements of the claimed invention as stated above. Korth et al. further teaches wherein the plane extends at an angle with respect to the shaft axis of the electrode shaft, so that the support flanks extend distally to the cutting electrode at an angle with respect to the shaft axis of the electrode shaft in the distal direction (in figures 1 and 2, at location 10 the bale extends at an angle with respect to the axis of the shaft)
Regarding claim 7, 
Regarding claim 8, Korth et al. teaches all of the elements of the claimed invention as stated above. Korth et al. further teaches wherein the spatula element is made of a metal, and the spatula element is sheathed with an electrically insulating material layer at least in close proximity to the cutting electrode (column 3, lines 31-34; column 4, lines 31-33).
Regarding claim 9, Korth et al. teaches all of the elements of the claimed invention as stated above. Korth et al. further teaches a resectoscope which includes the electrode unit (column 2, lines 56-62).
Regarding claim 10, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In this case the spatula element of Korth is capable of being used such that tissue can be compressed by the constriction element prior to contact with the electrode. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Korth et al. (US 5,196,011).
Regarding Claim 2, Korth et al. teaches all of the elements of the claimed invention as stated above. Korth et al. further teaches wherein the spatula element on its distal end has a straight front flank that extends transversely with respect to the shaft axis (figure 4-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the shape of the bail from a rounded edge seen in figure 2 with the flat edge of figures 4-6. Changing the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Korth et al. (US 5,196,011) in view of Gloth et al. (US 5,749,870).
Regarding claim 6, Korth et al. teaches all of the elements of the claimed invention as stated above. Korth et al. does not teach wherein the cutting electrode has a needle shaped design. Gloth et al. teaches that electrodes for use in resectoscopes are available in many different shapes including blades, needles, balls, loops, spear tips, flexible wires, semicircular wires, spatulas, and blunt tips (column 1, lines 49-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the loop electrode of Korth et al. with a recognized functionally equivalent resectoscope electrode with a needle shape as recognized by the prior art of Gloth (Gloth: column 1, lines 49-54; MPEP 2144.06). 
  
Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive. While Applicant’s invention as shown in the figures is clearly distinct from the invention shown by Korth, the examiner maintains that the previous examiner reasonably interpreted the claim language which is substantially broader than the interpretation presented by Applicant in the remarks. 
Applicant’s first argument is that Korth does not have flanks that are “inwardly directed” to “form a constriction in the area of the cutting electrode.” But the claim does not define which direction is “inward” or what element “inward” is relative to. For example, the indentions of Korth point inward toward the body of the patient being 
Applicant’s second argument is that Korth does not have flanks that extend on both sides of the cutting electrode. However, which part of the electrode are the claimed “sides” has not been defined. The phrase “both sides” merely requires two sides and it is clear that the electrode of Korth can be arbitrarily divided into any number of sides, including any number of pairs of sides (i.e. front and back pairs, left and right pairs, etc.). Thus the sides can be define such that the flanks extend on “both sides.” Note that Applicant here makes reference to figure 1 of the application and discusses “lateral/transverse sides of the cutting electrode,” but the claims are to be given their broadest reasonable interpretation which does not include reading limitations of the specification into the claim. 
However, the examiner recognizes the significant differences between the cited art and the disclosed invention and assumes that it would only take minor adjustments for the claim language to reflect one or more of those differences. Giving the previous examiner’s search “full faith and credit” as required by MPEP 704.01, and having updated the search, the examiner has found no more relevant prior art. Therefore, it is probable that an amendment would be considerable under the AFCP. The examiner’s 
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794